September 20, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                   IN THE INTEREST OF C.Y.K.S., A CHILD

NO. 14-15-00554-CV

                      ________________________________

       This cause, an appeal from the order signed on May 28, 2015, was heard on
the transcript of the record. We have inspected the record and find error in the
order. We therefore order the order of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court’s opinion. For
good cause, we further order that all costs incurred by reason of this appeal be paid
by appellee Shana Williams. We further order this decision certified below for
observance.